t c memo united_states tax_court edward c knittel petitioner v commissioner of internal revenue respondent docket no filed date edward c knittel pro_se beth a nunnink for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency and additions to tax with respect to petitioner’s federal_income_tax liability as follows year deficiency additions to tax sec_6651 sec_6654 sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure the deficiency resulted from the determination that petitioner had income from nonemployee compensation a taxable pension distribution and stock sales after a concession as to the amount of petitioner’s income from stock sales respondent recomputed the amounts in issue as follows year deficiency additions to tax sec_6654 sec_6651 sec_6651 dollar_figure dollar_figure -- dollar_figure the only bona_fide issue for decision is whether a penalty under sec_6673 should be awarded to the united_states and if so how much all section references are to the internal_revenue_code findings_of_fact some of the facts have been stipulated and the stipulated facts to the extent relevant are incorporated in our findings by this reference petitioner resided in tennessee at the time that he filed his petition during petitioner performed services for h h enterprises and was paid dollar_figure for those services the services were reported to the internal_revenue_service irs on form 1099-misc miscellaneous income during petitioner received taxable_distributions of dollar_figure and dollar_figure from the sheet metal workers local and the sheet metal workers national pension fund respectively these distributions were reported to the irs on forms 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc during petitioner engaged in securities transactions through scottrade financial services he realized short-term_capital_gains of dollar_figure on those transactions petitioner was born in ohio in and lived in tennessee beginning in on or about date petitioner provided to h h enterprises a form_w-8 certificate of foreign status in which he represented that he was an exempt foreign_person as defined on that form that representation was false and was based on petitioner’s frivolous position that he was not a person required to pay taxes on his income or to file federal_income_tax returns petitioner did not file a federal_income_tax return for the notice_of_deficiency was based on third-party reports showing petitioner’s taxable_income petitioner’s liability for federal_income_tax and additions to tax for was the subject of his petition in this court’s docket no on date the court rendered an oral opinion in that case the court found that petitioner had received taxable_income from h h enterprises sheet metal workers local and sheet metal workers national pension fund in the court found that petitioner had maintained frivolous positions with regard to the federal_income_tax in his communications with respondent and in his filings with the court sustained additions to tax and awarded to the united_states a penalty of dollar_figure under sec_6673 in this case petitioner maintained frivolous positions in his petition in discovery promulgated to respondent in motions filed with the court in his pretrial memorandum and at trial respondent’s answer warned petitioner that his arguments were frivolous cited the prior oral opinion of the court in docket no and asserted a penalty under sec_6673 in response to a motion for protective_order filed by respondent and granted by the court the court gave notice to petitioner as follows petitioner has the burden of identifying and proving any deductions to which he might be entitled petitioner is warned that his failure to cooperate or to produce evidence on the issues may result in disregard of any deductions moreover he is warned that his persistence in frivolous and groundless arguments may result in a penalty not to exceed dollar_figure under sec_6673 opinion petitioner declined to testify at trial he submitted documentary_evidence that merely confirmed that his positions are frivolous records establishing his receipt of income and his failure_to_file returns or to pay tax were received under rule sec_803 and and of the federal rules of evidence petitioner did not dispute the amounts of income the payors reported he persisted in arguing that his income is not taxable that alleged procedural requirements were not met that he had no obligation to make a return and that he is not a united_states_person as defined in sec_7701 respondent brought to the court’s attention a petition filed by petitioner in docket no with respect to a notice_of_determination for and that petition repeats petitioner’s frivolous positions sec_6673 provides sec_6673 sanctions and costs awarded by courts a tax_court proceedings -- procedures instituted primarily for delay etc --whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure despite repeated warnings by respondent and the court petitioner continues to maintain the same frivolous positions and to impose extra burdens on respondent in pursuing matters where there is no reasonable dispute arguments that compensation_for services is not taxable have been repeatedly and thoroughly rejected in cases too numerous to mention arguments such as those pursued by petitioner have resulted in criminal convictions eg 939_f2d_499 7th cir 920_f2d_619 10th cir civil_fraud penalties eg 80_tc_1111 chase v commissioner tcmemo_2004_142 sec_6673 penalties eg sawukaytis v commissioner tcmemo_2002_156 affd 102_fedappx_29 6th cir and sanctions for frivolous appeals eg 756_f2d_38 6th cir affg tcmemo_1983_473 746_f2d_1187 6th cir affg tcmemo_1983_474 petitioner has been adequately warned but not adequately deterred a penalty in this case will be awarded in the amount of dollar_figure an order and decision will be entered in accordance with respondent’s revised computation
